
	

113 HR 1220 IH: Asthma Inhalers Relief Act of 2013
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1220
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Burgess (for
			 himself, Mr. Dingell, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to allow for the distribution, sale, and consumption in the
		  United States of remaining inventories of over-the-counter CFC epinephrine
		  inhalers.
	
	
		1.Short titleThis Act may be cited as the
			 Asthma Inhalers Relief Act of
			 2013.
		2.Distribution,
			 sale, and consumption of remaining inventories of over-the-counter CFC
			 epinephrine inhalers
			(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency—
				(1)shall allow for the distribution, sale, and
			 consumption in the United States of remaining inventories of CFC epinephrine
			 inhalers manufactured pursuant to the exception for medical devices under
			 section 604(d)(2) of the Clean Air Act (42 U.S.C. 7671c(d)(2));
				(2)shall not take any enforcement action or
			 otherwise seek to restrict the distribution, sale, or consumption of such
			 inhalers on the basis of any Federal law implementing the Montreal Protocol;
			 and
				(3)shall, in response
			 to any request of any distributor or seller of such inhalers, including any
			 such request pending on the date of the enactment of this Act, issue a No
			 Action Assurance Letter to the requesting party stating that the Environmental
			 Protection Agency will not initiate an enforcement action relating to the
			 distribution or sale of any such inhaler occurring prior to August 1,
			 2013.
				(b)Rule of
			 constructionNothing in this
			 Act shall be construed to limit or otherwise affect the authority of the Food
			 and Drug Administration under the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.) to ensure the safety and effectiveness of CFC epinephrine
			 inhalers to be distributed, sold, or consumed pursuant to this Act.
			(c)DefinitionsIn
			 this Act:
				(1)The term CFC epinephrine
			 inhaler means any epinephrine inhaler containing
			 chlo­ro­fluo­ro­car­bons that was manufactured and classified as
			 over-the-counter before January 1, 2012.
				(2)The phrase
			 Federal law implementing the Montreal Protocol—
					(A)means any provision of title VI of the
			 Clean Air Act (42 U.S.C. 7671 et seq.) or other Federal law implementing the
			 Montreal Protocol; and
					(B)includes the final rule published by the
			 Food and Drug Administration entitled Use of Ozone-Depleting Substances;
			 Removal of Essential-Use Designation (Epinephrine) published in the
			 Federal Register at 73 Federal Register 69532 (November 19, 2008).
					(3)The term
			 Montreal Protocol has the meaning given such term in section 601
			 of the Clean Air Act (42 U.S.C. 7671).
				(4)The term
			 over-the-counter means not subject to section 503(b)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)) or otherwise
			 required pursuant to Federal law to be dispensed only upon issuance of a
			 prescription.
				(d)SunsetThis
			 section ceases to be effective August 1, 2013.
			
